UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6916



DENNIS RAY GRAVES,

                                              Plaintiff - Appellant,

          versus


RAY W. GRUBBS, Judge,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-99-MC-54-7)


Submitted:   September 28, 1999           Decided:   October 5, 1999


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dennis Ray Graves, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis Ray Graves appeals the district court’s order dismiss-

ing without prejudice his “motion for review of state court deci-

sion with request for injunction order or other.” We have reviewed

the record and the district court’s opinion and find no reversible

error.    Accordingly, we grant Graves’ motion for leave to proceed

in forma pauperis and affirm on the reasoning of the district

court.    See Graves v. Grubbs, No. CA-99-MC-54-7 (W.D. Va. June 21,

1999).*

     We further construe Graves’ letter of August 23, 1999, as a

motion to stay state proceedings pending this appeal and deny such

motion as moot.   To the extent that Graves seeks to have this Court

direct an action or outcome in state court, federal courts have no

general power to compel action by state officials.     See Davis v.

Lansing, 851 F.2d 72, 74 (2d Cir. 1988); Gurley v. Superior Court

of Mecklenburg County, 411 F.2d 586, 587 (4th Cir. 1969).        We

dispense with oral argument because the facts and legal contentions




     *
       Although the district court’s order is marked as “filed” on
June 17, 1999, the district court’s records show that it was
entered on the docket sheet on June 21, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                      AFFIRMED




                                3